Citation Nr: 1636649	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  13-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for thoracolumbar strain.

2.  Entitlement to an initial compensable disability rating for right ankle strain. 


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 2006 to August 2011.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case is currently under the jurisdiction of the VA RO in Atlanta, Georgia.

The Veteran was scheduled for a video conference hearing in August 2016.  However, she failed to report for this hearing and provided no explanation for her failure to report.  Therefore, her hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


REMAND

The Veteran was examined for her back and right ankle claims in November 2011.  Subsequent VA treatment records show a possible increase in symptoms since her last VA examination.  Specifically, April and October 2014 records note the Veteran's complaints of worsening back pain.  Additionally, she reported experiencing worsening right ankle pain subsequent to a twisting injury in April 2014.  In light of this suggestion of a possible worsening of her back and right ankle disabilities, the Board finds that new VA examinations are warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

As the case is being remanded, the Board will take the opportunity to obtain any updated VA treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records relating to the Veteran's back or right ankle.

2.  Thereafter, the Veteran should be scheduled for a VA examination(s) in order to determine the current nature and severity of his service-connected back and right ankle disabilities.  The claims folder must be made available to the examiner(s) for review in connection with the examination(s).  The examination report(s) must reflect that such a review was conducted.  All indicated studies, including range of motion testing, should be completed.  

3.  After completing the above actions, the Veteran's claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




